451 So.2d 931 (1984)
Michael SIMS and Marijo Marsh, a/k/a Marijo Gordon, Appellant,
v.
Donald SUTTON, Jr., Appellee.
No. 84-332.
District Court of Appeal of Florida, Third District.
June 5, 1984.
Jerome R. Schechter, Fort Lauderdale, for appellant.
Mandina & Ginsberg and Mark Ginsberg, Hollywood, for appellee.
Before HUBBART and FERGUSON, JJ., and TILLMAN PEARSON (Ret.), Associate Judge.
PER CURIAM.
A plaintiff seeking to subject a nonresident defendant to the jurisdiction of the court via a long-arm statute does not satisfy the requirement of Section 48.193(1)(g), Florida Statutes (1983) by alleging facts which show only a possibility of jurisdiction. In the face of a meritorious challenge by way of a motion to quash service of process and abate for lack of personal jurisdiction, supported by affidavits, the plaintiff has to prove jurisdiction over the person by opposing affidavits, testimony or documents. Investors Associates, Inc. v. Moss, 441 So.2d 1144 (Fla.3d DCA 1983); Hyco Manufacturing Co. v. Rotex International Corp., 355 So.2d 471 (Fla.3d DCA 1978).
*932 Reversed and remanded with directions to dismiss.